Citation Nr: 0835767	
Decision Date: 10/17/08    Archive Date: 10/27/08

DOCKET NO.  97-04 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
patellectomy of the right knee, currently evaluated as 20 
percent disabling.

2.  Entitlement to an increased rating for a left varicocele, 
currently evaluated as 10 percent disabling.


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to February 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.  The February 1996 rating decision denied 
an increased evaluation for the veteran's right knee 
disability and granted a 10 percent disability evaluation for 
the veteran's service connected varicocele.  

In a May 2004 decision, the Board denied entitlement to an 
increased rating for residuals of a patellectomy of the right 
knee and an increased rating for a left varicocele.  The 
veteran appealed the Board's May 2004 decision to the United 
States Court of Appeals for Veterans Claims (Court).  In 
February 2008, the Court issued a memorandum decision 
vacating the May 2004 Board decision and remanding the matter 
to the Board.  Judgment was entered in March 2008.

The Board notes that its May 2004 decision remanded the 
issues of the evaluation of the veteran's service-connected 
back disability and the veteran's entitlement to a total 
disability evaluation on the basis of individual 
unemployability (TDIU).  An April 2005 rating decision 
granted a TDIU rating.  Moreover, in a July 2005 letter, the 
veteran's representative informed the RO that the veteran 
wanted to "discontinue" his pending claims and appeals, 
except for the appeal then pending before the Court.  
Consequently, only the two issues returned to the Board from 
the Court remain before the Board on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Court's memorandum decision found that the Board did not 
ensure compliance with the Veterans Claims Assistance Act of 
2000 (VCAA) notice content requirements contained in the 
recent decision of Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  Specifically, the Court noted that the notice 
provided to the veteran did not inform him that he could 
submit lay or medical evidence in support of these claims, or 
that he could submit evidence to show the effect of the 
worsening of his knee disability and of his varicocele 
disability on his employment and daily life.  Also, the Court 
found the notice to be deficient in providing information 
concerning the rating criteria for varicose veins, whereas 
the Board in May 2004 found that criteria to be inapt.  The 
Board considered the rating criteria for urinary tract 
infections, 38 C.F.R. § 4.115b, Diagnostic Code 7525.

Accordingly, the case is REMANDED for the following action:

1.  The RO must send the appellant a VCAA 
notice under 38 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R. § 3.159(b) (2007), 
that includes an explanation as to the 
information or evidence needed to 
establish an increased disability 
specified in Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008) as well as notice 
specified by the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  In 
this regard, the notice should inform him 
that he may submit lay or medical 
evidence in support of these claims, or 
that he may submit evidence to show the 
effect of the worsening of his knee 
disability and of his varicocele 
disability on his employment and daily 
life, as well as inform him of the 
criteria of Diagnostic Code 7525.

2.  Readjudicate the issues on appeal.  
If the benefits sought are not granted, 
the veteran and his representative should 
be furnished with a Supplemental 
Statement of the Case and afforded an 
opportunity to respond before the record 
is returned to the Board for further 
review.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




